UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
_________________________________
                                   )
JUANITA E. SUGUITAN,               )
                                   )
          Plaintiff,               )
                                   )
       v.                          )          Civil Action No. 12-1671 (EGS)
                                   )
COMMISSIONER OF                    )
SOCIAL SECURITY                    )
ADMINISTRATION,                    )
                                   )
          Defendants               )
_________________________________  )


                                   MEMORANDUM OPINION

       It is undisputed in this case brought under the Social Security Act that plaintiff did not

apply for the wife’s insurance benefits sought from the Complaint. See Def.’s Mot. for Judgment

of Dismissal [Dkt. # 24], Decl. of Patrick J. Herbst ¶ 9. The Social Security Act authorizes

judicial review of a “final decision of the Commissioner of Social Security made after a hearing

to which [the plaintiff] was a party[.]” 42 U.S.C. § 405(g). “The requirement that a plaintiff

must first present [her] claim to the agency is jurisdictional and cannot be waived[.]” Cost v.

Soc. Sec. Admin., 770 F. Supp. 2d 45, 48 (D.D.C.) aff'd, No. 11-5132, 2011 WL 6759544 (D.C.

Cir. Dec. 2, 2011) (citing Bowen v. City of New York, 476 U.S. 467, 483)) (other citation

omitted). Hence, the Court has no choice but to dismiss this case for want of subject matter

jurisdiction. A separate order accompanies this memorandum opinion.



DATE: March 25, 2015                          SIGNED:  EMMET G. SULLIVAN
                                              UNITED STATES DISTRICT JUDGE